         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,       §
For the Use and Benefit of      §
BORDER DEMOLITION &             §
ENVIRONMENTAL, INC.             §
                                §
           Plaintiff,           §
                                §                            CASE NO. _________________
v.                              §
                                §
G.W.C. CONSTRUCTION, INC.,      §
J.E.DUNN CONSTRUCTION COMPANY   §
FEDERAL INSURANCE COMPANY,      §
TRAVELERS CASUALTY AND SURETY   §
COMPANY OF AMERICA, AND         §
HARTFORD FIRE INSURANCE COMPANY §
                                §
           Defendants.          §

                                PLAINTIFF’S COMPLAINT

        COMES NOW, Border Demolition & Environmental, Inc. [“Border”], Plaintiff, and

complains of the Defendant, G.W.C Construction, Inc. [“GWC”], Defendant, J.E. Dunn

Construction Company [“J.E. Dunn”], Defendant, Federal Insurance Company [“Federal”],

Defendant, Travelers Casualty and Surety Company of America [“Travelers”], and Defendant,

Hartford Fire Insurance Company [“Hartford”] [the insurance companies collectively referred to

as “Sureties”] for cause shows the following:




June 14, 2019                                   1                  Border Demolition v. GWC, et al
                                                                             Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 2 of 9




                                     I.   Parties and Service

         1.     Plaintiff, Border Demolition & Environmental, Inc. is a corporation organized

under the laws of the State of Texas, having its principal place of business at 1004 Diesel Drive,

El Paso, TX 79907.

         2.     Defendant, G.W.C Construction, Inc. is a New Mexico corporation with its

principal place of business as 504 East Avenue D, Lovington, New Mexico 88260, and which

may be served with process by service upon its registered agent Lonnie Goff, 504 East Avenue

D, Lovington, New Mexico 88260.

         3.     Defendant, J.E. Dunn Construction Company, is a Missouri corporation with its

principal place of business as 1001 Locust Street, Kansas City, Missouri 64106, and which may

be served with process by service upon its registered agent CT Corporation Systems, 120 South

Central Avenue, Clayton, MO 63105.

         4.     Defendant, Federal Insurance Company is a corporation that foreign for-profit

corporation registered to do business in New Mexico, and may be served with process by service

pursuant to New Mexico Statute Sections 59A-5-31 and 59A-5-32, the Office of Superintendent

of Insurance, Attn: Service of Process, located at 1120 Paseo de Peralta, 4th Floor Santa Fe, NM

87501.

         5.     Defendant, Travelers Casualty and Surety Company of America is a foreign for-

profit corporation registered to do business in New Mexico, and may be served with process by

service pursuant to New Mexico Statute Sections 59A-5-31 and 59A-5-32, the Office of

Superintendent of Insurance, Attn: Service of Process, located at 1120 Paseo de Peralta, 4th

Floor Santa Fe, NM 87501.


June 14, 2019                                   2                     Border Demolition v. GWC, et al
                                                                                Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 3 of 9




        6.      Hartford Fire Insurance Company is a foreign for-profit corporation registered to

do business in New Mexico, and may be served with process by service pursuant to New Mexico

Statute Sections 59A-5-31 and 59A-5-32, the Office of Superintendent of Insurance, Attn:

Service of Process, located at 1120 Paseo de Peralta, 4th Floor Santa Fe, NM 87501.

                                   II.    Jurisdiction and Venue

        7.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1352 in that the matter involves an action on a payment bond executed under 40 U.S.C.

§ 3131 et. seq. (the “Miller Act”), and the Court has jurisdiction over any other matters herein

pursuant to 28 U.S.C § 1367 because the other claims are so related to the Miller Act claims that

they form part of the same case or controversy.

        8.      In the alternative, this court has diversity jurisdiction under 28 U.S.C. § 1332. The

action is brought between citizens of different states and the amount in controversy exceeds

$75,000.00.

        9.      The amount in controversy is in excess of the minimum jurisdictional limits of

this Court.

        10.     Venue in the District of New Mexico is proper pursuant to 28 U.S.C. § 1391(b)(2)

as a substantial part of the events or omissions giving rise to the claim occurred in Clovis, New

Mexico, because this lawsuit involves a written contract whereby the work and services rendered

were performed in Cannon Air Force Base, Clovis, New Mexico.

                                   III.    Factual Background

        11.     On, July 30, 2018, Defendant, GWC as a sub-contractor, entered into a sub-

subcontract with Plaintiff, Border, in which Border was to provide all labor, tools, materials,


June 14, 2019                                     3                     Border Demolition v. GWC, et al
                                                                                  Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 4 of 9




equipment, transportation, disposal and supervision for the demolition of Building 14000 at

Cannon Air Force Base. The demolition was to be done for work pursuant to Prime Contract No.

W9127S-13-D-6001/DM01 [“Prime Contract”] which was awarded to J.E. Dunn as prime

contractor, involving the Replacement of the Medical/Dental Clinic located at Cannon Air Force

Base [“Project”]. J.E. Dunn was required under Federal Law and under the Prime Contract to

provide a payment bond. The payment bond is provided for the benefit of subcontractors and

suppliers working on the Project. A true and correct copy of the payment bond is attached to this

Complaint and labeled as Exhibit 1. On April 1, 2014, J.E. Dunn executed a payment bond with

Federal Insurance Company, Travelers Casualty and Surety Company of America and Hartford

Insurance Company [the “Sureties”]. The bond was designated number 82333415/105978411/

72BCSGO4355 [“the Bond”].

        12.     The original amount of the Contract for work to be provided by Border was

$764,758. This amount was increased to $844,758 via a change order dated September 25, 2018,

and further increased to $852,958 via another change order dated September 27, 2018. In the

change orders added additional demolition services for the Project. On August 22, 2018, Border

received payment from GWC in the amount of $321,198.36 for work done up to that date.

        13.     Border submitted Payment Application Number 2 on September 24, 2018 in the

amount of $183,514.92. Payment Application Number 2 was submitted for work performed

through September 24, 2018. Upon information and belief, J.E. Dunn and GWC have been paid

by the Government for Border’s work performed for the Project. Border was not paid for

Payment Application Number 2. A copy of this invoice is attached hereto as Exhibit 2.




June 14, 2019                                  4                     Border Demolition v. GWC, et al
                                                                               Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 5 of 9




        14.     Border submitted Payment Application Number 3 on October 19, 2018 in the

amount of $223,094.34. Payment Application Number 3 was submitted for work performed

through October 19, 2018. Upon information and belief, J.E. Dunn and GWC have been paid by

the Government for Border’s work performed for the Project. Border was not paid for Payment

Application Number 3. A copy of this invoice is attached hereto as Exhibit 3.

        15.     Border submitted Payment Application Number 4 on November 16, 2018 in the

amount of $117,475.80. Payment Application Number 4 was submitted for work performed

through November 16, 2018. Upon information and belief, J.E. Dunn and GWC have been paid

by the Government for Border’s work performed for the Project. Border was not paid for

Payment Application Number 4. A copy of this invoice is attached hereto as Exhibit 4.

        16.     On December 18, 2018 Border sent a demand for payment under the Miller Act to

J.E. Dunn for Payment Applications 2, 3 and 4 in the amount of $524,112.06. The demand was

for non-payment of the invoices by GWC a Subcontractor of J.E. Dunn with whom Border has a

direct contractual relationship. J.E. Dunn did not respond to Border’s demand.

        17.     On December 18, 2018 J.E. Dunn and the Government accepted Modification No.

3 in the amount of $67,986.20 for demolition services provided by Border. Border submitted

Payment Application Number 5 on December 19, 2018 in the amount of $67,986.20. Payment

Application Number 5 was submitted for work performed per Modification No. 3. Upon

information and belief, J.E. Dunn and GWC have been paid by the Government for Border’s

work performed for the Project. Border was not paid for Payment Application Number 5. A copy

of this invoice and contract modification are attached hereto as Exhibit 5.




June 14, 2019                                   5                     Border Demolition v. GWC, et al
                                                                                Plaintiff’s Complaint
           Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 6 of 9




        18.     On February 6, 2019 Border sent an amended demand for payment under the

Miller Act to J.E. Dunn and GWC for non-payment of Payment Applications 2, 3, 4 and 5 in the

amount of $529,098.26. On February 20, 2019 J.E. Dunn made a partial payment to Border in

the amount of $494,341.00. After crediting J.E. Dunn’s partial payment the total due to Border

by J.E. Dunn and GWC is $97,757.26.

        19.     On March 12, 2019, Border sent a second amended demand for payment under

the Miller Act to J.E. Dunn and GWC for non-payment of the remaining $97,757.26 owed for

Payment Applications 2, 3, 4 and 5. To date, J.E. Dunn and GWC failed and refused to pay the

amount owed to Border for the labor provided to the Project.

                                       IV.    Causes of Action

                            a. Miller Act Claim Under 40 U.S.C. § 3133

        20.     Plaintiff incorporates by reference and re-alleges the factual allegations of

paragraphs 11 – 19 above.

        21.     Plaintiff has fully performed its obligations in furnishing materials and labor for the

Project.

        22.     This action is brought more than 90 days since the date that Plaintiff last provided

materials and labor for the Project, but prior to the expiration of one year from that date.

        23.     Despite timely notice and repeated written and oral demands upon J.E. Dunn, GWC

and their Sureties for payment for the sums due and owing to Border, payment has not been made.

        24.     Defendants J.E. Dunn, GWC and their Sureties are jointly and severally liable to

Plaintiff for all amounts due for labor and materials furnished for the Project, for a total amount due

of $97,757.26, together with interest at the applicable rate.


June 14, 2019                                      6                       Border Demolition v. GWC, et al
                                                                                     Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 7 of 9




                            b. Breach of Subcontract-Defendant GWC

        25.     Plaintiff re-alleges and incorporates the facts set forth in paragraphs 11-19 and

further states that the Defendants are liable to Plaintiff in breaching the subcontract agreement.

        26.     GWC has breached its Subcontract with Border by, among other things, failing

and refusing to make payments due under the Subcontract for Subcontract sums owed to Border

for costs to provide materials, labor, equipment and work on the Project despite repeated

demands.

        27.     As a result of GWC’s breaches of the Subcontract, Border has incurred damages

in the amount of $97,757.26 together with interest at the applicable rate.

        28.     All conditions precedent have been performed or have occurred.

                c. Quantum Merit, Unjust Enrichment, and/or Quantum Valebant

        29.     Plaintiff re-alleges and incorporates the facts set forth in paragraphs 11-28 and

further states that the Defendants are liable to Plaintiff in quantum merit, in the alternative to the

claims set forth above.

        30.     Plaintiff provided services and materials to Defendants. More specifically,

performed subcontract work at Building 14000 at Cannon Air Force Base, including, but not

limited to, the following work set forth in the preceding paragraphs 11-29.

        31.     Plaintiff conferred a benefit onto Defendants JE Dunn and GWC, Defendants JE

Dunn and GWC knowingly received a benefit from Plaintiff Borders’s work, and the parties

Plaintiff and Defendants all expected that Plaintiff intended to be compensated for said work.

But for Plaintiff Border’s work performed, Defendants JE Dunn and GWC would be obligated to

perform under the Prime Contract.


June 14, 2019                                     7                     Border Demolition v. GWC, et al
                                                                                  Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 8 of 9




        32.     Defendants JE Dunn and GWC have not adequately compensated Plaintiff Border

for work performed. Plaintiff is entitled to recover the reasonable value for its performed work

and described above.

        33.     In the event or to the extent it is found that there was no enforceable express

contract or that the Subcontract does not cover any portion of Border’s claim, Border is entitled

to recover in unjust enrichment, quantum meruit and/or quantum valebant from Defendants JE

Dunn and GWC, the reasonable value of the labor, materials, equipment and services provided

and withheld as set forth in paragraphs 11 – 32 above, together with interest.

                             V.    Court Costs and Attorneys’ Fees

        34.     More than thirty days have elapsed since Plaintiff has made demand on

Defendants for the contract amounts due Plaintiff as set forth herein, and due to the failure of

Defendants to pay amounts due, Plaintiff has been required to retain the services of the

undersigned counsel to prosecute this action.

        35.     Pursuant to the Subcontract with GWC, Plaintiff is entitled to its reasonable and

necessary attorneys’ fees incurred for having to bring this action to recover amounts due for

labor and services provided pursuant to the Sub-contract.

                                    VI.     Prayer for Relief

        WHEREFORE, Plaintiff, Border Demolition & Environmental, Inc., respectfully prays

for judgment in favor of the Plaintiff against the Defendants for damages including:

        a.      Actual Damages in the amount of $97,757.26;

        c.      Pre-judgment and Post-judgment interest as provided by law;

        d.      Reasonable and Necessary Attorneys’ Fees and Court of filing this lawsuit; and


June 14, 2019                                    8                    Border Demolition v. GWC, et al
                                                                                Plaintiff’s Complaint
         Case 1:19-cv-00549-LF-GBW Document 1 Filed 06/14/19 Page 9 of 9




        e.      Such other and further relief to which Plaintiff may show itself justly entitled.

                                                       Respectfully submitted,


                                                       CUDDY & MCCARTHY, LLP


                                                       /s/ K. Stephen Royce
                                                       K. STEPHEN ROYCE,
                                                       New Mexico State Bar # 6190
                                                       201 Third Street NW, Suite 1300
                                                       Albuquerque, NM 87102
                                                       (505) 888-1335
                                                       sroyce@cuddymccarthy.com

                                                       ATTORNEYS FOR PLAINTIFF




June 14, 2019                                     9                     Border Demolition v. GWC, et al
                                                                                  Plaintiff’s Complaint
